773 N.W.2d 727 (2009)
Vicki FUJA, as Personal Representative of the Estate of Faye Ellen Hines, Plaintiff-Appellee,
v.
LUX ELECTRONIC PRODUCTS, Defendant, and
Edwin McAuley Electronics, Ltd, Defendant-Appellant.
Docket No. 137735. COA No. 288545.
Supreme Court of Michigan.
October 28, 2009.

Order
On order of the Court, the application for leave to appeal the November 17, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.